*420We reject appellant’s challenge to the sufficiency of the evidence establishing the charge of obstructing governmental administration in the second degree. After a teacher confiscated appellant’s school identification card in order to write him up for a disciplinary infraction, appellant violently attacked the teacher while trying to get back the card. As it was part of the teacher’s official function to enforce the school’s rules, the evidence supported the inference that appellant’s conduct was intended to interfere with the teacher’s performance of his duties (see Penal Law § 195.05; Matter of Joe R., 44 AD3d 376 [1st Dept 2007]).
The court properly denied appellant’s motion to suppress his inculpatory statements to a police detective concerning the larceny-related charges. The totality of the circumstances establishes that appellant knowingly, intelligently, and voluntarily waived his Miranda rights in the presence of his mother. Appellant’s arguments concerning the voluntariness of his statement are without merit. Concur — Friedman, J.P., Acosta, Renwick, Richter and Abdus-Salaam, JJ.